
	
		I
		112th CONGRESS
		2d Session
		H. R. 5220
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on stop valves each
		  designed to be actuated by steam turbine hydraulic control systems and
		  thermostatically controlled by an electrohydraulic actuator, and parts
		  thereof.
	
	
		1.Stop valves each designed to
			 be actuated by steam turbine hydraulic control systems and thermostatically
			 controlled by an electrohydraulic actuator, and parts thereof
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Stop valves each designed to be actuated by steam turbine
						hydraulic control systems and thermostatically controlled by an
						electrohydraulic actuator, and parts thereof (provided for in subheading
						8481.80.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
